DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 12/17/2021.
Claims 1 – 2, 5 – 13, 15 – 17, 19 – 20 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 has been fully considered and are persuasive. Therefore, the previous 103 rejection has been withdrawn.

Claim Objections
Claims 2, 7 are objected to because of the following informalities:  
Claim 2, line 3 – 4 should read “identifying the
Claim 7, line 1 – 2 should read “The computing system of claim 6, wherein generating the updated polygonal data comprises:” because the limitation “updated polygonal data” is introduced in claim 6.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 5 – 13, 15 – 17, 19 – 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining surfel data closest to the candidate entrance location.” This claim limitation renders to be indefinite because the “surfel data” and the “candidate entrance location” are two distinctive elements. Paragraph [0023] describes the “surfel data” as map elements that can represent a building wall as a set of point. On the other hand, the “candidate entrance location” is described as a predicted geographical location of the entrance determining based on polygonal data of a structure and motion data traces. Therefore, it is unclear how the determining surfel data closest to the candidate entrance location can be done. For purpose of 
Claim 2,  line 6 – 8 recite “wherein identifying the entrance comprises determining the geographic location of the entrance based at least in part on an intersection of the at least one motion data trace and the wall as identified from the surfel data.” There is lack of antecedent basis of claim limitation “identifying the entrance comprise”.
As per claim 5,
Line 1 – 2 recites “the computing system of claim 5, wherein identifying the entrance of the structure comprises:” There is lack of antecedent basis for the limitation “wherein identifying the entrance of the structure comprises:” as claim 5 is claimed as an independent claim. For the purpose of compact prosecution, Examiner will interpret this as “The computing system of claim [[5]] 1, wherein location of the structure comprises:”
line 4 – 8 recites “determining a projected location of the entrance based at least in part on a projection of the candidate location of the structural feature onto the wall as identified from the surfel data;”  There is lack of antecedent basis of the limitations “the candidate location of the structural feature.” In addition, the projection location of the entrance should be different from the projection of the candidate entrance location. For example, the projection of an entrance location onto a wall surface should not be same as the projection of a candidate entrance location onto the same wall unless the candidate entrance location is at same location as the entrance location. Therefore this limitation renders to be indefinite. 
Claims 6 – 11 are dependent on claim 5 and do not cure the deficiencies thereof, therefore claims 6 – 11 are rejected for the same reason as claim 5 above.
Claim 12 describes limitations of a method that are similar to the system of claim 1. Therefore, claim 12 is rejected for the same reason as claim 1 above. 
Claim 13, line 5 – 7 recites “wherein identifying the geographic location comprises determining the geographic location of the structural feature based at least in part on an intersection of the at least one motion data trace and the wall as identified from the surfel data.” There is lack of antecedent basis for the limitation “identifying the geographical location.”
Claim 15 recites “wherein identifying the geographic location of the structural feature comprises: identifying a wall of the structure based at least in part on the surfel data; and determining the geographic location of the structural feature based at least in part on a projection of the candidate location of the structural feature onto the wall as identified from the surfel data.” There is lack of antecedent basis of the limitation “the geographic location of the structure feature.”
Claim 16 recites “generating updated polygonal data for the structure based on a comparison of the geographic location of the structural feature and the candidate location of the structural feature.” There is lack of antecedent basis of the limitation “the geographic location of the structural feature.”
Claim 17 describes limitations of a non-transitory computer-readable media that are similar to the system of claim 1. Therefore, claim 17 is rejected for the same reason as claim 1 above. 
Claim 19 recites “The one or more non-transitory computer-readable media of claim [[18]] 17, wherein identifying the geographic location of the structural feature comprises: identifying a wall of the structure based at least in part on the surfel data; and Page 6 of 13determining the geographic location of the structural feature based at least in part on a projection of the candidate location 
Claim 20 recites “further comprising: generating updated polygonal data for the structure based on a comparison of the geographic location of the structural feature and the candidate location of the structural feature.” There is lack of antecedent basis for the limitation “the geographic location of the structural feature.”
Claims 2, 5 – 11 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2, 5 – 11 are rejected for the same reason as claim 1 above.
Claims 13, 15 – 16 are dependent on claim 12 and do not cure the deficiencies thereof, therefore claims 13, 15 – 16 are rejected for the same reason as claim 12 above.
Claims 19 – 20 are dependent on claim 17 and do not cure the deficiencies thereof, therefore claims 19 – 20 are rejected for the same reason as claim 17 above.

Allowable Subject Matter
Claims 1 – 2, 5 – 13, 15 – 17, 19 – 20 are rejected under 112(b) rejection, but would be allowable if overcome the 112(b) rejection. Claims 2, 7 also need to make appropriate correction to overcome the claims objection to be allowable. An Examiner’s proposed amendment has been provided below that would place claimed invention under condition for allowance.

Listing of Claims 
1. (Currently Amended) A computing system for providing map information, comprising: 
one or more processors; and

obtaining motion data indicative of movement of at least one object in a geographic region represented by a map, wherein the motion data comprises a plurality of movement routes of pedestrians; 
obtaining polygonal data defining an outer dimension of a structure in the geographic region represented by the map; 
identifying a candidate entrance location of the structure based at least in part on determining an intersection point between at least one movement route in the plurality of movement routes and at least one portion of the polygonal data; 
identifying surfel data for a portion of map element closest to a map element feature comprising the candidate entrance location; 
determining an entrance location of the structure by refining the candidate entrance location based on the identified surfel data 
generating geographic data indicative of a geographic location of the entrance of the structure; 
validating the geographic data using automated computing techniques or based on data provided by a human operator; and 
transmitting the validated geographic data for display in a user interface.


2. (Currently Amended) The computing system of claim 1, wherein the operations further comprise: 
identifying the at least one motion data trace from the motion data that is indicative of movement of the at least one object; and 

wherein determining the entrance location of the structure comprises determining the geographic location of the entrance of the structure based at least in part on an intersection of the at least one motion data trace and the wall as identified from the surfel data.

3. Canceled.
4. Canceled.

5. (Currently Amended) The computing system of claim [[5]] 1, wherein determining the entrance location of the structure comprises: 
identifying a wall of the structure based at least in part on the surfel data; 
determining a projected location of the candidate entrance location based at least in part on a projection of the candidate entrance location of the structure onto the wall as identified from the surfel data; and 
determining the geographic location of the entrance based at least in part on the projected location of the candidate entrance location.

6. (Currently amended) The computing system of claim 5, further comprising: 
generating updated polygonal data for the structure based on a comparison of the projected location of the candidate entrance location  and the determined candidate location of the entrance.

7. (Currently Amended) The computing system of claim 6, wherein generating the updated polygonal data comprises: 

Page 3 of 13modifying the polygonal data based on the misalignment between the polygonal data and the surfel data.

8. (Original) The computing system of claim 7, wherein modifying the polygonal data comprises: 
identifying a first set of one or more points associated with the polygonal data; 
identifying a second set of one or more points associated with the surfel data; and 
determining an updated alignment that decreases a cumulative distance between the first set of points and the second set of points.

9. (Original) The computing system of claim 8, wherein: 
the first set of points identifies at least one vertex of the structure; and 
the second set of points identifies at least one vertex of the wall.

10. (Previously Presented) The computing system of claim 1, wherein: 
the motion data is indicative of a motion path of the least one object.

11. (Previously Presented) The computing system of claim 1, wherein: 
the motion data is indicative of an outside/inside transition of the at least one object; and 
the outside/inside transition is based at least in part on a comparison of a first signal strength associated with a first antenna of a client device and a second signal strength associated with a second antenna of the client device.


obtaining motion data indicative of movement of at least one object in a geographic region represented by a map, wherein the motion data comprises a plurality of movement routes of pedestrians; 
obtaining polygonal data defining an outer dimension of a structure in the geographic region represented by the map; 
Page 4 of 13

identifying a candidate entrance location of the structure based at least in part on determining an intersection point between at least one movement route in the plurality of movement routes and at least one portion of the polygonal data; 
identifying surfel data for a portion of map element closest to a map element feature comprising the candidate entrance location; 
determining an entrance location of the structure by refining the candidate entrance location based on the identified surfel data 
generating geographic data indicative of a geographic location of the entrance of the structure; 
validating the geographic data using automated computing techniques or based on data provided by a human operator; and 
transmitting the validated geographic data for display in a user interface.

13. (Currently Amended) The computer-implemented method of claim 12, further comprising: 
identifying the at least one motion data trace from the motion data that is indicative of movement of the at least one object; and 
identifying a wall of the structure based at least in part on the surfel data; 
determining the geographic entrance location of the structure comprises determining the geographic entrance location of the structure based at least in part on an intersection of the at least one motion data trace and the wall as identified from the surfel data.

14. Canceled.

15. (Currently Amended) The computer-implemented method of claim 12, wherein determining the geographic entrance location of the  structure comprises: 
identifying a wall of the structure based at least in part on the surfel data; and 
determining the geographic entrance location of the structure based at least in part on a projection of the candidate entrance location of the structure onto the wall as identified from the surfel data.

16. (Currently Amended) The computer-implemented method of claim 15, further comprising: 
generating updated polygonal data for the structure based on a comparison of the projected location of the candidate entrance location of the determined candidate entrance location of the structure.

17. (Currently Amended) One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: 
obtaining motion data indicative of movement of at least one object in a geographic region represented by a map, wherein the motion data comprises a plurality of movement routes of pedestrians; 

identifying a candidate entrance location of the structure based at least in part on determining an intersection point between at least one movement route in the plurality of movement routes and at least one portion of the polygonal data; 
 identifying surfel data for a portion of map element closest to a map element feature comprising the candidate entrance location; 
determining an entrance location of the structure by refining the candidate entrance location based on the identified surfel data 
generating geographic data indicative of a geographic location of the entrance of the structure; 
validating the geographic data using automated computing techniques or based on data provided by a human operator; and 
transmitting the validated geographic data for display in a user interface.

18. Canceled.

19. (Currently Amended) The one or more non-transitory computer-readable media of claim 17, wherein determining the geographic entrance location of the  structure comprises: 
identifying a wall of the structure based at least in part on the surfel data; and 
Page 6 of 13determining the geographic entrance location of the structure based at least in part on a projection of the candidate entrance location of the structure onto the wall as identified from the surfel data.


generating updated polygonal data for the structure based on a comparison of the projected location of the candidate entrance location of the determined candidate entrance location of the structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668